Nott, J.,
delivered the opinion of the court:
This is an action-brought to recover the net proceeds of one hundred and thirty-four bales of cotton, alleged to be not less than $26,000.
It appears that the claimant, a physician, residing in Savannah throughout the rebellion, warmly opposed the secession of his State. He was considered and known in Savannah as a Union man. General Lawton, a confederate military officer, commanding 'the coast of Georgia, and having his headquarters *388in Savannah, classed him at the time as a emphatically a Union man.” He advised his friends against investments in confederate securities, and never hesitated to. express his views as decidedly opposed to the rebellion.
On the other side, it is urged that he was president of the Augusta and Savannah Railroad, and retained that office during the war. It is also urged that his two sons were in the confederate military service, and that both were minors.
In answer to these objections, it is shown that the office of president of the Augusta and Savannah Railroad was little more than nominal, the road then being leased to and operated by the Georgia Central Railroad. It is also shown that the two sons of Dr. Willis were within the military age of conscription when they enlisted, and that their enlistments were against their father’s wishes. No act of aid or comfort to the rebellion is shown by the defendants, and the claimant’s loyal adherence to the United States is established to the satisfaction of all the judges. .
The ownership of the claimant in one hundred and thirty-four bales of cotton is proven. At the time of the capture of Savannah this cotton lay in three several parcels. All were reported by the claimant to the military authorities; two,, amounting to ninety-nine bales, were seized, and the proceeds -are.clearly traced to the treasury; the third-still'lay in the vendor’s store-house. The claimant has .shown, by the testimony of the employé having charge of the shipment of cotton under the quartermaster at Savannah, that all of the cotton was in this store-house, and he names the vessels by which it was shipped to New York. The evidence sent down from the War Department confirms the testimony as to ninety-nine bales. There is some doubt as to the quantity carried by the other vessel. The “ Transcript” of the quartermaster’s books mentions only twenty-nine bales, under the head of “ Various,” which it is conjectured was the cotton of the claimant, and all that was shipped on the vessel. But the defendants could produce the bill of lading of the vessel, and refute the witness by better evidence than conjecture.
The judgment of the court is, that the claimant recover'the net proceeds in the Treasury of one hundred and thirty-four bales of upland cotton, captured at Savannah, amounting in the aggregate to $23,494 22.